DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Claim Objections
Claim 33 is objected to because of the following informalities: it is suggested the claim be amended to recite, for example, “water is the sole blowing agent used in the process”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the isocyanate component which is reacted with the polyol mixture b to prepare the elastic foam.  None of Claims 20 – 28 recite such a component.  However, in the disclosure, an elastic foam is never obtained directly from the polyol mixture but rather upon reaction of the polyol mixture with an isocyanate component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as evidenced by US 2020/0085639 to Vu et al.
Regarding Claims 20 – 23 and 27.  Corinti et al. teaches a viscoelastic polyurethane foam prepared by mixing and reacting an isocyanate component and a polyol mixture (Paragraph 0008).  Vu et al. provides evidence that viscoelastic 
The polyol mixture of Corinti et al. comprises:
25 to 80 weight percent of one or more polyoxyethylene-rich polyols (a)(i), i.e. polyether polyols, having a functionality between 2 and 6, or 2.5 and 4, and an oxyethylene content of at least 75 weight percent.  The polyoxyethylene-rich polyols have equivalent weights in the range of 1300 to 1700 (Paragraphs 0013 – 0016).  From their reported equivalent weights, the polyoxyethylene-rich polyols may be calculated to have hydroxyl values of roughly 33 – 43 mgKOH/g;
5 to 40 weight percent of one or more high functionality polyols (a)(iii) which may correspond to a polyoxyethylene capped polyoxypropylene polyol having a functionality of 4 to 6 and an OH number in the range of 25 to 45 mgKOH/g.  SPECFLEX® NC 362 is set forth as the commercially available species thereof.  SPECFLEX® NC 362 has an oxyethylene content of 15.2 weight percent and a primary hydroxyl content of 77% (Paragraphs 0025, 0028, and 0060); and
5 to 30 weight percent of one or more low functionality polyols (a)(ii).  VORANOL® P 2000 is set forth as the commercially available species thereof.  VORANOL® P 2000 is a polyoxypropylene diol with an OH number 53 to 58 mg KOH/g (Paragraphs 0019, 0023, and 0060); it thus corresponds to a polyether polyol 
Although the functionality of the specific species of low functionality polyol relied upon lies just outside the instantly claimed range for polyol b3), Corinti et al. teaches these types of polyols (a)(ii) may have functionalities of up to 2.5 (Paragraph 0019).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the low functionality polyol of Corinti et al. with a functionality at the upper end of the range disclosed, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that increasing the functionality of this polyol will provide for an increase in crosslink density and consequently a more dimensionally stable foam product.
It is noted that the amount of 25 to 80 weight percent of the one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – overlaps with the instantly claimed range.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the one or more polyoxyethylene-rich 
The compounds recited in b4) and b5) in instant Claim 20 may be provided in amounts of zero parts by weight and therefore are not required to be present in the instantly claimed mixture.
Regarding Claim 24.  Corinti et al. teaches the mixture of Claim 20.  The one or more low functionality polyols (a)(ii) – corresponding the one or more polyols in instantly claimed b3) – may be VORANOL® P 2000 which is a polyoxypropylene diol (Paragraphs 0019, 0023, and 0060) and thus has a functionality of roughly 2.    A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding Claim 25.  Corinti et al. teaches the mixture of Claim 20.  The one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – may have a functionality between 2.5 and 4 (Paragraph 0015).
Regarding Claim 26.  Corinti et al. teaches the mixture of Claim 20.  The one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – may have a primary hydroxyl group content of at least 80% (Paragraph 0017).
Regarding Claim 28.  Corinti et al. teaches the mixture of Claim 20.  One or more of the components (ai) – (aiii) may contain a disperse polymer phase, i.e. a filler present as a constituent of a graft polyol, present in an amount of 5 to 60 weight percent.  Components (aii) and (aiii) are each provided in an amount of 5 to 30 weight percent Paragraphs 0019 and 25).  Therefore, when a disperse polymer phase is provided in (aii) or (aiii), it can be calculated to be present in a total amount of 0.25 to 18 parts by weight based on 100 parts by weight of (ai) – (aiii) in Corinti et al. 

Claims 29 and 33 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as evidenced by US 2020/0085639 to Vu et al.
Regarding Claims 29 and 33.  Corinti et al. teaches a process for preparing a viscoelastic/flexible polyurethane foam comprising mixing and reacting: an isocyanate component, a polyol mixture, a catalyst component, water as the blowing agent, and a silicone based surfactant as an additive (Paragraphs 0008, 0011 – 0034, and 0041).  Vu et al. provides evidence that viscoelastic polyurethane foams are considered by person of skill in the art to be a type of elastic material (Paragraph 0058).  An especially preferred 
The polyol mixture of Corinti et al. comprises:
25 to 80 weight percent of one or more polyoxyethylene-rich polyols (a)(i), i.e. polyether polyols, having a functionality between 2 and 6, or 2.5 and 4, and an oxyethylene content of at least 75 weight percent.  The polyoxyethylene-rich polyols have equivalent weights in the range of 1300 to 1700 (Paragraphs 0013 – 0016).  From their reported equivalent weights, the polyoxyethylene-rich polyols may be calculated to have hydroxyl values of roughly 33 – 43 mgKOH/g;
5 to 40 weight percent of one or more high functionality polyols (a)(iii) which may correspond to a polyoxyethylene capped polyoxypropylene polyol having a functionality of 4 to 6 and an OH number in the range of 25 to 45 mgKOH/g.  SPECFLEX® NC 362 is set forth as the commercially available species thereof.  SPECFLEX® NC 362 has an oxyethylene content of 15.2 weight percent and a primary hydroxyl content of 77% (Paragraphs 0025, 0028, and 0060); and
5 to 30 weight percent of one or more low functionality polyols (a)(ii).  VORANOL® P 2000 is set forth as the commercially available species thereof.  VORANOL® P 2000 is a polyoxypropylene diol with an OH number 53 to 58 mg KOH/g (Paragraphs 0019, 0023, and 0060); it thus corresponds to a polyether polyol 
Although the functionality of the specific species of low functionality polyol relied upon lies just outside the instantly claimed range for polyol b3), Corinti et al. teaches these types of polyols (a)(ii) may have functionalities of up to 2.5 (Paragraph 0019).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the low functionality polyol of Corinti et al. with a functionality at the upper end of the range disclosed, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that increasing the functionality of this polyol will provide for an increase in crosslink density and consequently a more dimensionally stable foam product.
It is noted that the amount of 25 to 80 weight percent of the one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – overlaps with the instantly claimed range.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the one or more polyoxyethylene-rich 
The compounds recited in b4) and b5) in instant Claim 29 may be provided in amounts of zero parts by weight and therefore are not required to be present in the instantly claimed mixture.
Regarding Claim 34.  Corinti et al. teaches the process of Claim 29 wherein the foam may have a density as low as 30 kg/m3 (Paragraphs 0056 – 0057).
Regarding Claims 35 and 36.  Corinti et al. teaches the process of Claim 29 but is silent regarding its compression hardness and rebound resilience.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Corinti et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with compression hardness and rebound resilience values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 
Regarding Claim 37.  Corinti et al. teaches a viscoelastic/ flexible polyurethane foam prepared by the process of Claim 29 (Paragraphs 0008, 0011 – 0034, and 0041).  
Regarding Claim 38.  Corinti et al. teaches cushioning comprising the viscoelastic/ flexible polyurethane foam of Claim 37 (Paragraph 0003).

Claims 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as evidenced by US 2020/0085639 to Vu et al. - as applied to Claim 29 above - and further in view of US 2014/0066535 to Jacobs et al.
Regarding Claims 30 – 32.  Corinti et al. teaches the process of Claim 29 but does not expressly teach the MDI isocyanate has the instantly claimed composition.  However, Jacobs et al. also teaches the concept of preparing flexible polyurethane foams in which the isocyanate used may be a mixture of 69.0 weight percent 4,4’-MDI, 9.3 weight percent 2,4’-MDI, and 32.5 wt% polynuclear/multi-ring MDI (Paragraph 0160).  Corinti et al. and Jacobs et al. are analogous art as they are from the same field of  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Jacobs et al. shows that this is a suitable polymeric MDI composition for the preparation of flexible polyurethane foams.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 – 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 19 - 38 of copending Application No. 17/414,723 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 17/414,723, as the instant claims fully encompass the claims of Application No. 17/414,723.  The difference between the instant claims and the claims of Application No. 17/414,723 lies in the fact that the claims of Application No. 17/414,723 claim set forth an additional element, the inclusion of 0.25 to 10 parts by weight urea, and are thus more specific.  Thus, the invention of the claims of Application No. 17/414,723 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the claims of Application No. 17/414,723, they are not patentably distinct from these claims.
Additionally, the claims of Application No. 17/414,723 do not expressly characterize the recited mixture as elastic.  However, the claims of Application No. 17/414,723 teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an elastic mixture, would implicitly be achieved in a product prepared In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 24, 2022 and 1.132 Declaration of Iran Otero Martinez filed March 1, 2022 have been fully considered but they are not persuasive. 
A) Applicant’s request that the provisional obviousness-type double patenting rejection in view of U.S. Application No. 17/414,723 be held in abeyance is noted.
B) Applicant argues that the reference does not disclose or suggest the combination of three polyether polyols each having relatively high OH functionality.  The Office respectfully disagrees.  Corinti et al. teaches a mixture comprising: (1) one or more polyether polyols (a)(i) having a functionality between 2 and 6, or 2.5 and 4 
C) Applicant argues that the Corinti et al. is directed to viscoelastic foams, while the instant invention focuses on elastic foams and particularly excludes viscoelastic foams.  Applicant references Paragraph 0004 of the published application in which it is indicated that “[f]lexible foams with not less than 30% rebound resilience can be described as elastic and flexible foams with a rebound resilience of less than 30% as viscoelastic” [emphasis added].  
The Office recognizes that an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674.  However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a). Also, where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply. Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005) The Office respectfully submits that Paragraph 0004 does not provide a sufficiently clear definition that the disclosed elastic foams are necessarily defined as foams with not less than 30% rebound resilience.  Thus, the term “elastic” has been given its ordinary meaning.  As discussed, in the rejection of the independent claims above, Corinti et al. discloses viscoelastic polyurethane foams and US 2020/0085639 to Vu et al. provides evidence that viscoelastic polyurethane foams are considered by persons of skill in the art to be a type of elastic material (Paragraph 0058).
Even if the claims and/or specification were amended such the claimed foams were required to have a rebound resilience of not less than 30%, Corinti et al. - when modified in the manner proposed above in the rejection above - teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  The Office notes that these particular modifications involve selection of a particular portions of the ranges already envisioned by Corinti et al. and thus are already within the scope of the reference.  Therefore, the claimed effects and physical properties, i.e. an elastic foam, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from only the claimed ingredients in the claimed amounts by a substantially similar process.  
D) In the 1.132 declaration and supporting remarks, applicant argues that increasing the functionality of the polyol would result in foam with high crosslinking density and thus a viscoelastic, rather than elastic, foam.  The Office has consequently modified the motivational statements in the present rejections.  The increase in crosslinking density associated with increasing the functionality of the polyol is no longer characterized as moderate.
With respect to the arguments and data indicating an increase is viscoelasticity is observed when the proposed modification to Corinti et al. is made, the Office again notes that low functionality polyols with functionalities as high as 2.5 are already envisioned by the reference.  An increase in viscoelasticity would also not render the product unsuitable for its intended purpose, as the foams are Corinti et al. are intended to be viscoelastic.  Additionally, viscoelastic foams are considered by the prior art to be a type of elastic foam, as is evidenced by US 2020/0085639 to Vu et al. (Paragraph 0058).  The proposed modification would not then only the claimed ingredients in the claimed amounts by a substantially similar process.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764